DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 10/02/2020 where claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The information disclosure statement (IDS) submitted on 10/02/2020 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The Examiner has conducted a thorough review of the claims from the Instant Application and US 10,826,820. The claims from the Instant Application are a broadened version of the claims from the US 10,826,820 and it would have been obvious to one of ordinary skill in the art to apply the teachings from US 10,826,820 to contemplate the claims in the Instant Application.


















    PNG
    media_image1.png
    214
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    563
    media_image2.png
    Greyscale





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 9, 13  and 17 are rejected under 35 USC 103 as being upatentable over Shiragaki (US 2018/0262967) in view of Carney (US 2014/0149552)
Regarding claim 1, Shiragaki discloses a network device comprising:
at least one processor (Shiragaki; 
see e.g. [0022] “ ... one more processors ... “); and
at least one memory, storing instructions which when executed by the at least one processor, causes the at least one processor to (Shiragaki;
see e.g. [0022] “ ... a memory storing a program; and one or more processors configured to execute the program ...”):
receive an identifier of an application, wherein the identifier includes an indication data of the application is to be routed along an alternative path (Shiragaki;
see e.g. [0171] “ ... the route holding and calculating unit 21 based on the application ID and the radio base station ID input to the route determination apparatus 20 to select the optimal route, i.e., the gateway on the optimal route ...”
see e.g. [0241] “ ... values given to the route determination apparatus 20 may be the application ID and the radio user terminal identifier ...”
see e.g. [0313] “ ...  the route holding and calculating unit 21 holds the IP address as indicated ... in advance for providing an application service corresponding to the combination of the application ID ...”

see e.g. [0094] “ ... acquires evaluation information of multiple routes ... selects a route ... from among the multiple routes ...”
see e.g. [0253] “ ... there may be a case that the application server is selected and a case that  application server 402 is selected, as the optimal selection of the application server ...”
The Examiner notes the alternative paths are equivalent to the multiple routes explicit taught by  Shiragaki );
receive a domain name service (DNS) query associated with the application (Shiragaki; Shiragaki teaches conventional DNS resolution which inherently requires  a query and/or request to proceed with the DNS resolution;
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”);
(Shiragaki; Subsequent to the DNS resolution an IP address associated with an application server is identified;
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”
see e.g [0260] “ ... IP address of the application server 401 ... IP address of the application server 402 ...”); and
store the IP address as a stored IP address associated with the alternative path (Shiragaki;
see e.g. Table 8
see e.g. [0260] “ ... the route determination apparatus 20 or the network controller 10 may instruct the radio base station to rewrite the destination IP address ...”
see e.g. [0262] “ ... change or addition may be notified to the route determination apparatus ....”)
 As evidence of the inherent feature with respect to DNS resolution comprising a query and/or request as detailed above Carney discloses:
(Carney; Carney teaches DNS resolution is directly executed and fulfilled with DNS queries and/or responses;
see e.g. [0027] “... An important transaction in the DNS is the one that provides the core service of (i.e., name resolution service) and is the called the DNS query/response ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Carney’s conventional DNS resolution definition comprising conventional  DNS queries and/or responses. The motivation being the utilization of the definition provides for one of ordinary skill in the art to reap the benefits of conducting DNS transaction processing.



	Regarding claim 5, Shiragaki in view of Carney disclose the network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor store an indication of the DNS query to identify the DNS response (Shiragaki, Shiragaki indication is realized by the rewriting of a particular IP address;
	see e.g [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Carney’s conventional DNS resolution definition comprising conventional  DNS queries and/or responses. The motivation being the utilization of the definition provides for one of ordinary skill in the art to reap the benefits of conducting DNS transaction processing.
Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 2 and 10 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Carney and in further view of Benson (US 9,979,588)
	Regarding claim 2, Shiragaki in view of Carney disclose the network device of claim 1, and although Shiragaki discloses network devices which could be interpreted as edge devices, Shiragaki does not expressly disclose wherein the network device is an edge network device
However in analogous art Benson discloses:
wherein the network device is an edge network device (Benson;
see e.g. Column 7, Lines 25 – 29 “ ... a DNS resolver 232 may query a DNS name server 204 for a DNS name resolution by sending a DNS name resolution request. The DNS name resolution request may be received at a network edge device 206 ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirgaki with Benson’s edge scheme comprising DNS resolution. The motivation being the utilization of edge devices results in increased efficiencies in delivering applications and/or services to end user devices.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 3 – 4, 11 – 12 and 18 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Carney and in further view of Fusari (US 2011/0055912)
Regarding claim 3, Shiragaki in view of Carney disclose the network device of claim 1, Shiragaki does not expressly disclose wherein the identifier includes one or more uniform  resource locators (URLs).
However in analogous art Fusari discloses:
wherein the identifier includes one or more uniform  resource locators (URLs) (Fusari;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.
Regarding claim 4, Shiragaki in view of Carney and in further view of Fusari disclose the network device of claim 3, Shiragaki disclose where the DNS query associated with the application includes a first URL that matches the one or more URLs included with the identifier (The combined solution per Fusari provides for a matching scheme;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ... If there is no match ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL matching scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
	Claims 6 and 14 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Carney and in further view of Batz (US 9,015,318)
Regarding claim 6, Shiragaki in view of Carney disclose the network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to monitor the for the DNS response (Shiragaki; This feature is inherent as the response is monitored in order to facilitate a potential or subsequent rewriting of the information received from the DNS response;
see e.g. [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address” see e.g. [0261])

monitor the for the DNS response (Batz; Batz teaches the conventional monitoring of responses associated with DNS queries;
see e.g. Column 2, Line 66 – Column 3, Line 11 “ ... monitor DNS exchanges (where a DNS exchange can include a DNS query and a corresponding DNS response ...”)

Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.


Claims 7, 15, and 19 is rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Carney and in further view of Pham (US 2017/0195255)

	Regarding claim 7,  Shiragaki in view of Carney  disclose the network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to:
	identify an IP address within a packet of a flow;
	compare the IP address with stored addresses associated with alternative paths including the stored IP address;

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application; and


	However in analogous art Pham discloses:
	identify an IP address within a packet of a flow (Pham; Pham teaches packet inspection for an IP address of a flow in order to route the flow to potential alternative paths;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);
	compare the IP address with stored addresses associated with alternative paths including the stored IP address (Pham; Comparing is executed with respect to IP routing tables;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application  (Pham;
	see e.g. [0069] “ ... detect /user/device/application information, and can perform policy based traffic redirection based on those learned characteristics ...”); and
	route the packet along the alternative path (Pham;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Pham’s packet inspection and alternative path routing scheme. The motivation being the combined solution provides for increased efficiencies in delivering applications and/or services to client devices.

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 8, 16, and 20 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Carney and in further view of Zhang (US 2011/0032833)
	Regarding claim 8,  Shiragaki in view of Carney disclose The network device of claim 1, Carney does not expressly disclose further comprising instructions which when executed by the at least one processor, causes the at least one processor to:

(Zhang; Zhang teaches routing tables are used to inspect packets for  an IP address(s) for subsequent routing;
	see e.g. [0028] “ ... routing tables ... one or more paths that are identified as the most efficient ...”);

	compare the IP address with stored addresses associated with alternative paths including	the stored IP address (Zhang;
	see e.g. [0028] “ ... routing tables may be modified  ... one or more paths that are identified as the most efficient ...”); and
 
	in response to no match between the IP address within the packet of the flow and the stored addresses, route the packet along a default path (Zhang; Zhang teaches a default path may be utilized in contrast to perform matching to realize and alternative path;

	see e.g. [0036] “ ... the path analyzer 118 may determine the default path by referencing a routing table from the edge router 308, or other routing location)).
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449